
	
		I
		111th CONGRESS
		1st Session
		H. R. 3533
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2009
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Consumer Product Safety Act to clarify and
		  ensure the effective implementation of certain children’s product safety
		  provisions added by the Consumer Product Safety Improvement Act of
		  2008.
	
	
		1.Mandatory safety mark for all
			 toys and durable infant and toddler productsSection 14(d)(2)(A) of the Consumer Product
			 Safety Act (15 U.S.C. 2603) is amended by inserting after or private
			 labeler may the following: , and by which a manufacturer or
			 private labeler of a toy or durable nursery product shall,.
		2.Requirements of
			 safety certification and mark programs for toys and durable infant and toddler
			 productsSection 14(d)(2) of
			 the Consumer Product Safety Act (15 U.S.C. 2603) is amended by adding at the
			 end the following new subparagraph:
			
				(C)in addition to the protocols and standards
				for testing referred to in subparagraph (B), require that the certification
				labeling (mark) requirements for toys, as defined by ASTM International
				Standard F963–08 or its successor, and durable infant and toddler products, as
				defined by section 104(f) of the Consumer Product Safety Improvement Act of
				2008, referred to in subparagraph (A) must be based upon, at minimum—
					(i)comprehensive
				product safety design analysis, conducted by qualified professionals who are
				not employed by the manufacturer or private labeler;
					(ii)appropriate
				testing frequency, including pre-production (prototype) testing, and production
				(batch) testing of sufficient sample size but in any case not less frequent
				than every 500,000 final product units;
					(iii)selection of
				random samples for testing by an independent, third party conformity assessment
				body; and
					(iv)adequate market
				testing of products for sale to consumers, including random selection of
				products by an independent, third party conformity assessment
				body.
					.
		3.Elimination of
			 general conformity certification requirementsSection 14 of the Consumer Product Safety
			 Act (15 U.S.C. 2603) is amended by striking subsection (a)(1) in its
			 entirety.
		4.Delay of
			 effective date for tracking label requirementsSection 14(a)(5) of the Consumer Product
			 Safety Act (15 U.S.C. 2603) is amended by striking 1 year and
			 inserting 2 years.
		
